Title: To John Adams from James W. Head, 27 September 1798
From: Head, James W.,Brackett, Benjamin
To: Adams, John



Sir,
Warren Sep. 27th. 1798—

The undersigned Officers of the fourth Regiment in the first Brigade of the Eighth Division of the Militia of the Commonwealth of Massachusetts, having this day convened for the inspection review and discipline of the Regiment, for the first time since the publication of the Dispatches from the Envoys of these States to the Republic of France, take the liberty tho’ at this late period to express the sentiments and sensations, which have been excited by communications so extraordinary and unexpected—and to join the general voice of their fellow Citizens in making known to you, their full and unequivocal approbation of those decided and dignified measures, which the wisdom and firmness of the chief Executive of the Union have pointed out and pursued, at a Period so critical and important.
The Administration of our National Government, composed of men who have been born and educated in the bosom of liberty, and who have devoted their lives and property to the establishment of equal Rights—and the emancipation of their fellow citizens from oppression, could not fail to take a lively interest, in the struggles of the French Nation during the first stages of their Revolution—engaged as they professed to be in the cause of Freedom, and contending only for those Rights—with which the God of Nature had endowed them—The United voice of America and every Act of its Government pourtrayed at that period the most lively Friendship—and expressed the warmest wishes for the Ultimate success of their exertions—nor could this disposition so honorable to the feelings of a Free Nation—be mistaken or unnoticed—the evidences of it were too numerous and unequivocal—they will ever remain we trust, as the lasting monuments of our National fidelity—and the disgrace and eternal reproach of that haughty and imperious Nation—who have disdained to appreciate, the motives and principles which dictated a conduct so cordial and conciliating—In tracing and recording the bloody progress of the French Revolution, the faithful pen of the Historian, cannot fail to do justice to the pure and upright principles, which have ever directed the Administration of our Government; and we feel as American Citizens, a pride in reflecting—that from recent measures of dignified firmness, our extreme solicitude for the preservation of Peace, will not be imputed to a debased Spirit, but its true cause an ardent desire to maintain a friendly Union with the Nations of the Earth—convinced as we are, that this has been the first wish and the Ultimate object of our constituted authorities, we cannot but regret that it is not to be indulged, but at the expence of the honor safety and independence of our Country—the unprovoked aggressions of the French Government have been so numerous—and so uninteruptedly continued—that we can expect no safety but from a manly and resolute defence—if we were so poor in spirit, so mean and pitiful as to submit to them, we should no more deserve the blessings of a free Government, no longer merit the rich legacy, transmitted to us and obtained by the blood of our Forefathers—The French Nation proud in her Victories, crimsoned with the blood of not only her enimies but her own citizens, hardened in scenes of cruelty and grown ferocious in Deeds of violence—can hardly be expected to retain those impressions of general Benevolence, or those principles of Justice, which would render the attainment or preservation of peace, an Object of exertion or even of desire.—Tho’ placed by our local situation in a remote part of our Country, we have not been ignorant of or inattentive to the progress of her crimes and oppressions—we have seen with indignation and astonishment our lawful commerce obstructed, our peaceful mercantile fellow citizens robbed of their property to the amount of millions, our just complaints answered only with the demand of an ignominious tribute—and our messengers of peace rejected with studied indignity and contempt—feeling as we ought these wrongs and outrages which have been offered to our Country, we cannot hesitate to declare our perfect readiness to rally round the standard of our Government, in defence of it’s violated rights and in support of it’s Administration, which we confidently believe to be as pure and perfect as human nature will admit of—tho’ desirous of peace, we are not willing to purchase it, at the high price of our National sovereignty and independence, nor to submit ourselves as the humble Vassels of a proud & imperious Nation—.
We beg you, Sir, to accept the assurances of our perfect respect and consideration—our grateful remembrance of your past important services in the support of civil and religious liberty, and our unshaken confidence in the wisdom virtue and enlightened policy of your Administration—and may the Great Disposer of Events long watch over and preserve to us—a Life so eminently useful and so deservedly dear to our Country.—


Jas. W Head, Liet. Colo. Comd.Benj’n. Brackett Maj’r.Otis Robbins Maj’r.David Fates Jr. Capt.Wm. Gregory Jun. Capt.Willing Blake Capt.Rufus Crane Capt.Nathan Niles Capt.Willington Gay Capt.Saml. Gillchrist Capt.